Citation Nr: 0309947	
Decision Date: 05/23/03    Archive Date: 05/27/03

DOCKET NO.  00-23 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than April 3, 2000, 
for the grant of a 100 percent evaluation for post-traumatic 
stress disorder.


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office and Insurance Center (RO).  The RO 
granted a 70 percent evaluation, effective July 10, 1998.

In a September 2000 rating decision, the RO granted a total 
rating for compensation based upon individual 
unemployability, effective July 10, 1998.  The veteran 
asserted that he warranted a 100 percent schedular evaluation 
for post-traumatic stress disorder.  In a September 2001 
decision, the Decision Review Officer granted a 100 percent 
schedular evaluation for post-traumatic stress disorder, 
effective April 3, 2000.  The Decision Review Officer also 
determined that clear and unmistakable error had occurred in 
the RO's assigning an effective date of July 10, 1998, for 
the grant of a total rating for compensation based upon 
individual unemployability and that the correct effective 
date was April 3, 2000.  Therefore, this is the current 
effective date for the grant of the 100 percent evaluation 
for post-traumatic stress disorder .

At the October 2002 Board hearing, the veteran asserted that 
he wanted his post-traumatic stress disorder to be determined 
to be permanent and total.  It must be noted that in the 
September 2001 decision, the Decision Review Officer granted 
Dependents' Educational Assistance under 38 C.F.R. Chapter 
35.  In granting that benefit, the Decision Review Officer 
stated that such benefit was warranted as "the evidence 
shows the veteran currently has a total service[-]connected 
disability, permanent in nature."  Thus, the veteran's 
allegation that he wants his disability to be determined to 
be permanent and total has been conceded.


FINDINGS OF FACT

1.  In a June 1993 rating decision, the RO granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation, effective June 2, 1992.  The veteran 
was notified of the decision on June 24, 1993, and he did not 
appeal that decision.  

2.  In a March 1999 rating decision, the RO granted a 
50 percent evaluation, effective June 19, 1997.  The veteran 
filed a notice of disagreement, and both a statement of the 
case and supplemental statement of the case were issued.  The 
veteran did not file a substantive appeal within the 
remainder of the appeal period.

3.  VA treatment records were associated with the claims file 
in May 2000 and were dated from February 1998 to April 2000 
showing treatment for post-traumatic stress disorder.  

4.  Based upon the VA treatment records, there were numerous 
unadjudicated claims for an increased evaluation for post-
traumatic stress disorder as early as February 9, 1998.

5.  There is a July 10, 1997, private treatment report, which 
establishes a factually ascertainable date that an increase 
in the service-connected post-traumatic stress disorder 
occurred within one year of the February 9, 1998, treatment 
report.


CONCLUSIONS OF LAW

1.  The June 1993 rating decision, which granted service 
connection for post-traumatic stress disorder, effective June 
2, 1992, and the March 1999 rating decision, which granted a 
50 percent evaluation for post-traumatic stress disorder, 
effective June 19, 1997, are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 20.200, 20.1103 (2002).

2.  The legal criteria for an effective date of July 10, 
1997, for the grant of a 100 percent evaluation for post-
traumatic stress disorder have been met.  38 U.S.C.A. 
§§ 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.157(b), 
3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claim by means of the discussions in the August 2000 
statement of the case, the September 2001 decision by the 
Decision Review Officer, and the February 2003 letter from 
the Board.  In the decision by the Decision Review Officer, 
he noted that the March 1999 rating decision became final 
when the veteran did not perfect an appeal following the 
issuance of the statement of the case and that the veteran's 
next claim for an increased evaluation was on April 3, 2000.  
This informed the veteran that the effective date assigned 
was based upon the date he filed a claim for an increased 
evaluation.  In the August 2000 statement of the case, the 
veteran was provided with the provisions of 38 C.F.R. 
§ 3.400, which address effective dates.  There, he was told 
that with a claim for an increased evaluation that the 
effective date will be the date of claim or date entitlement 
arose, whichever is later.  Additionally, he was informed 
that the effective date can also be the "earliest date as of 
which it is factually ascertainable that an increase in 
disability had occurred if the claim is received within 1 
year from such date otherwise, date of receipt of claim."  
Finally, in the February 2003 letter, the Board informed the 
veteran that the evidence necessary to substantiate his claim 
would be evidence tending to show that he met the criteria 
for a 100 percent evaluation for post-traumatic stress 
disorder prior to April 3, 2000.  Based upon the above, the 
Board finds that VA has no outstanding duty to inform him 
that any additional information or evidence is needed.

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In the 
February 2003 letter, the Board informed the veteran that it 
would make reasonable efforts to obtain relevant evidence, 
such as private medical records, employment records, and 
records from state or local government agencies.  The Board 
stated that it would make as many requests to obtain records 
from Federal agencies unless it was determined to be futile 
to ask for those records.  It added that the veteran needed 
to provide enough information so that the records could be 
requested.  The Board noted that it was the veteran's 
ultimate responsibility to provide evidence to support his 
claim.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's VA treatment 
records from the Coatesville VA facility in Pennsylvania, 
dated from February 1998 (which indicated that was the first 
time the veteran had gone to that facility for psychiatric 
treatment).  The veteran submitted statements from a private 
psychologist.  He has not alleged that there exists any 
records that VA has not obtained.

The Board is aware that the RO did not provide the veteran 
with a VA examination in connection with his claim for an 
earlier effective date (although he was provided an 
examination in connection with his claim for an increased 
evaluation for post-traumatic stress disorder).  However, the 
issue before the Board is whether an effective date earlier 
than April 3, 2000, is warranted for the grant of a 
100 percent evaluation for post-traumatic stress disorder.  
An examination conducted in 2003 would not assist in the 
grant of an effective date more than three years ago.  Thus, 
the Board finds that VA was not under an obligation to have 
the veteran examined for the purposes of this claim.

Additionally, the Board is aware of the holding in Disabled 
American Veterans, et al v. Secretary of Veterans Affairs, 
Nos. 02-7304, -7305, -7316 (Fed. Cir. May 1, 2003), which 
determined that the regulation that allows the Board to 
develop claims was invalid.  See 38 C.F.R. § 19.9 (2002).  
Additionally, the United States Court of Appeals for Federal 
Circuit determined that the Board's affording the veteran 
only 30 days to submit additional evidence when informing him 
of VA's duty to notify and assist was invalid as well.  The 
February 2003 letter that the Board sent to the veteran was 
done in conformity with the regulations that allowed the 
Board to develop claims.  However, the Board finds that the 
veteran has not been prejudiced by the Board issuing the 
letter, to include limiting him to 30 days to respond.  In 
response to the letter, the veteran submitted only statements 
asserting that he was entitled to a 100 percent evaluation 
back to 1992, which assertions he had made before the RO, to 
include at the August 2001 hearing before the Decision Review 
Officer.  Additionally, the veteran did not indicate that 
there was any additional evidence that needed to be obtained.  
Thus, no additional evidence was received at the Board that 
the RO has not considered, and based upon the content of the 
veteran's submissions, he was not seeking additional time to 
submit evidence or making any new argument as to why he felt 
he was entitled to an earlier effective date.  For these 
reasons, the Board finds that the veteran was not prejudiced 
by the Board issuing the February 2003 letter and by the 
Board now adjudicating his claim for an earlier effective 
date.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

In July 1992, the veteran submitted an original claim for 
service connection for post-traumatic stress disorder.  He 
had been hospitalized at a VA facility the prior month and 
diagnosed with post-traumatic stress disorder.  Service 
connection was granted for such in a June 1993 rating 
decision and assigned a 30 percent evaluation, effective June 
2, 1992.  The veteran was notified of the determination that 
same month, to include his appellate rights.  The record 
reflects that the veteran did not appeal the June 1993 rating 
decision within one year.

In June 1997, the veteran filed a claim for an increased 
evaluation for post-traumatic stress disorder.  The record 
reflects that he was scheduled for a VA examination and 
failed to appear.  In an October 1997 determination, the RO 
denied the veteran's claim for an increased evaluation 
stating that due to his failure to report for the 
examination, his claim was denied.  The RO informed him that 
it would reconsider his claim if he expressed a willingness 
to report for an examination.  The RO attached the veteran's 
appellate rights to the letter.

On July 10, 1998, the veteran submitted a VA Form 21-4138, 
Statement in Support of Claim, wherein he requested a re-
evaluation of his service-connected disability.  A July 1997 
private treatment report shows that the veteran sought 
counseling with a private psychologist because of concern 
about his tendency for anger and because of symptoms he was 
experiencing from his post-traumatic stress disorder.  He 
described his symptoms as intrusive thoughts, nightmares, 
sleep disturbance, feeling of guilt and remorse, and 
depression.  The veteran stated he had been married twice and 
that he had been physically abusive to his second wife.  He 
reported that he had no friends and tended to stay by 
himself.  The psychologist stated that the veteran clearly 
had symptoms of post-traumatic stress disorder.  In a July 
1998 letter, that same private psychologist stated that he 
had been seeing the veteran since 1997 and determined that 
the veteran's current occupational functioning was "totally 
impaired."  He stated that the veteran's personal 
functioning was "severely impaired" and that it was 
questionable whether the veteran would ever be able to relate 
normally with others. 

The veteran reported to a September 1998 VA examination and 
in a March 1999 rating decision, the RO granted a 50 percent 
evaluation for post-traumatic stress disorder, effective June 
19, 1997.  In assigning the effective date of June 19, 1997, 
the RO determined that the veteran had "continuously 
prosecuted" the claim since June 1997.  The veteran was 
notified of this determination that same month.  He filed a 
notice of disagreement, and a statement of the case was 
issued in April 1999.  In May 1999, the veteran submitted a 
letter from a private psychologist, wherein the psychologist 
stated that he considered the veteran to be "totally 
impaired with regard to occupational functioning, and at 
least at the present 'unemployable.'"  That same month, the 
RO issued a supplemental statement of the case, continuing 
the 50 percent evaluation for post-traumatic stress disorder.  
In the letter attached to the supplemental statement of the 
case, the RO informed the veteran that he needed to complete 
his appeal by submitting a substantive appeal.  The record 
does not reflect that the veteran submitted a substantive 
appeal within the remainder of the appeal period.

On April 3, 2000, the veteran filed a claim for an increased 
evaluation.  Following the submission of this claim for 
increased benefits, the RO received VA treatment records from 
the VA outpatient clinic showing treatment for his post-
traumatic stress disorder, which were dated from February 
1998 to April 2000.  The February 9, 1998, treatment report 
shows that the veteran had his first psychiatric consult that 
same day and that the veteran had been referred to the clinic 
for evaluation of medicine for post-traumatic stress disorder 
symptoms, depression, anger, nightmares, insomnia, and quick 
temper.  The examiner noted that the veteran was not on any 
medication at that time.  She stated that the veteran 
complained of nightmares, intrusive thoughts, hypervigilance, 
insomnia, wishing that he did not exist, and feeling guilty 
for being violent to his wife.  The examiner stated that the 
veteran isolated himself, admitted to vague visual 
hallucinations, and denied homicidal and suicidal ideas.  She 
stated the veteran was well oriented times three with good 
memory and superficial insight.  The assessment was post-
traumatic stress disorder with depression.

A July 10, 1998, VA treatment report shows that the veteran 
reported inability to sleep, stress, nightmares, flashbacks, 
intrusive thoughts, anxiety, and poor appetite.  He stated he 
had been fired from his job two months prior.  The veteran 
reported he was hesitant to come to VA because of his 
longstanding anger and mistrust of the VA system.  He denied 
suicidal and homicidal ideas or hallucinations.  The examiner 
stated that the veteran was alert, neat, cooperative, 
attentive, and well oriented times three.  He entered a 
diagnosis of chronic post-traumatic stress disorder.  

In a May 2000 letter from a private psychologist, he stated 
that the veteran's condition was "totally disabling."  He 
stated the veteran lived in isolation in an apartment and 
that the veteran had little contact with anyone, including 
family members.  The psychologist added that the veteran had 
suspiciousness of others and that his tendency to react with 
anger made it impossible for him to hold a steady job.

A June 2000 VA examination report shows that the examiner 
found the veteran to be well groomed and neatly dressed.  He 
stated that the veteran had good eye contact and was 
cooperative during the interview.  He noted the veteran spoke 
clearly and that his speech was logical and goal directed.  
The examiner stated the veteran was oriented times three and 
that his memory appeared to be grossly intact.  He added that 
the veteran appeared to have limited insight and fair 
judgment.  The veteran denied suicidal or homicidal thoughts, 
and the examiner noted the veteran did not express any 
delusional thinking and did not appear to be psychotic.  The 
examiner stated that the veteran reported a number of 
symptoms of post-traumatic stress disorder, which included 
nightmares; intrusive recollections; psychological distress 
at exposure to reminders of trauma experiences; avoidance of 
activities, places, or people arousing recollections of 
traumatic experiences; loss of interest in significant 
activities; restricted range of affect; difficulty 
concentrating; and insomnia and sleep disturbances.  He 
entered a diagnosis of chronic post-traumatic stress disorder 
and entered a Global Assessment of Functioning (GAF) score of 
40.

In a June 2000 rating decision, the RO granted a 70 percent 
evaluation for post-traumatic stress disorder, effective July 
10, 1998.  In assigning that effective date, the RO stated 
that VA treatment records had shown increased symptomatology 
as of that date and accepted the treatment record as an 
informal claim for increased compensation.  

In September 2000, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based Upon 
Unemployability.  The veteran indicated that he was unable to 
work due to his post-traumatic stress disorder and that he 
became too disabled to work in 1997.

In a September 2000 rating decision, the RO granted a total 
rating for compensation based upon individual unemployability 
and assigned an effective date of July 10, 1998.  

In August 2001, the veteran presented oral testimony before a 
Decision Review Officer at the RO.  The veteran asserted that 
he warranted a 100 percent schedular evaluation.  He stated 
he was being treated regularly for his post-traumatic stress 
disorder symptoms  He also stated he had not been 
hospitalized for his service-connected disability since 1992.  
The veteran testified that he could not be around people and 
that he would want to become violent when he was around 
people.  He stated he had been arrested for physically 
attacking someone.  The veteran reported he had some suicidal 
ideation and that he lived alone.  He stated he had been 
married twice and had six children with his two ex-wives and 
that he did not have any contact with his children.  The 
veteran testified he did not have any friends and that he 
stayed to himself.  

In a September 2001 decision, the Decision Review Officer 
granted a 100 percent evaluation for post-traumatic stress 
disorder, effective April 3, 2000.  He determined that the 
September 2000 rating decision contained clear and 
unmistakable error in assigning an effective date of July 10, 
1998, for the award of a total rating for compensation based 
upon individual unemployability.

At the October 2002 hearing before the undersigned Veterans 
Law Judge, the veteran stated that he felt he warranted the 
100 percent evaluation back to the date he was granted 
service connection for post-traumatic stress disorder in 
1992, as his current symptomatology has remained the same 
since that time.  He described himself as "sick" and 
"crazy" in 1992 and asserted that he should be granted the 
100 percent evaluation back to that time.  The veteran stated 
that Vietnam changed him and made him a very angry person.  
He also stated that he warranted a finding that his 
disability was permanent and total.

Governing regulations provide that an appeal before the Board 
consists of a timely filed notice of disagreement in writing 
and, after a statement of the case has been furnished, a 
timely filed substantive appeal.  38 C.F.R. § 20.200 (2002).  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302 (2002).  A 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. § 20.1103 (2002).  

The earliest effective date for an increased evaluation is 
that on which it is factually ascertainable that an increase 
in disability had occurred if the claim is received within 
one year from such date; otherwise, the effective date is the 
date of receipt of claim.  38 U.S.C.A. § 5110(a) and (b)(2); 
38 C.F.R. § 3.400(o)(1) and (2) (2002); see Harper v. Brown, 
10 Vet. App. 125, 126 (1997).  Additionally, under 38 C.F.R. 
§ 3.157(b) (2002), once a claim for compensation has been 
allowed, receipt of a VA outpatient or hospital examination 
or admission to a VA hospital will be accepted as an informal 
claim for increased benefits.  The date on the VA outpatient 
or hospital examination will be accepted as the date of 
claim.  38 C.F.R. § 3.157(b).

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of an effective 
date of July 10, 1997, and no earlier, for the 100 percent 
evaluation for post-traumatic stress disorder.  The reasons 
follow.

Initially, the Board notes that the veteran did not appeal 
the June 1993 rating decision, which granted service 
connection for post-traumatic stress disorder and assigned a 
30 percent evaluation, effective June 2, 1992.  Thus, that 
decision is final in the absence of clear and unmistakable 
error, and an effective date going back to 1992 for a 
100 percent evaluation is legally precluded.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2002).  Next, 
while the veteran filed a notice of disagreement following 
the March 1999 rating decision, which granted a 50 percent 
evaluation, effective June 19, 1997, he did not perfect an 
appeal within the appeal period.  Thus, that decision is 
final in the absence of clear and unmistakable error.  Id.  

Having made the finality determination as to the March 1999 
rating decision, the Board notes that in connection with the 
veteran's April 3, 2000, claim for increased compensation, VA 
treatment records, dated from February 9, 1998, through April 
2000, were associated with the claims file and showed that 
the veteran was being treated for post-traumatic stress 
disorder.  Under 38 C.F.R. § 3.157(b)(1), those are informal 
claims for an increased evaluation for the service-connected 
post-traumatic stress disorder.  While those records were not 
before the RO at the time of the March 1999 rating decision, 
they nevertheless constitute informal claims for increased 
compensation, as the veteran was treated at a VA facility for 
his service-connected disability, see 38 C.F.R. 
§ 3.157(b)(1), which claims were unadjudicated at the time of 
the March 1999 rating decision.

The earliest treatment record, dated February 9, 1998, shows 
that this was the first time the veteran had been seen for 
psychiatric treatment at a VA facility for post-traumatic 
stress disorder (this does not include the 1992 
hospitalization and the 1992 VA examination, which were 
considered at the time of the June 1993 rating decision).  
Therefore, the Board finds that February 9, 1998, is the date 
of claim for an increased evaluation for post-traumatic 
stress disorder.  Thus, the veteran could be entitled to an 
effective date of February 9, 1998, for the award of the 
100 percent evaluation for post-traumatic stress disorder if 
the facts show that he met the criteria for a 100 percent 
evaluation at that time.

As stated above, the law states that the earliest effective 
date for an increased evaluation is that on which it is 
factually ascertainable that an increase in disability had 
occurred if the claim is received within one year from such 
date; otherwise, the effective date is the date of receipt of 
claim.  38 U.S.C.A. § 5110(a) and (b)(2); 38 C.F.R. § 
3.400(o)(1) and (2) (2002).  Thus, in reviewing the evidence 
of record dated within one year of the February 9, 1998, 
informal claim for increased benefits, the Board notes that a 
July 10, 1997, private treatment report shows that the 
veteran reported symptoms related to his post-traumatic 
stress disorder.  Those symptoms are the same symptoms he 
reports in February 1998, and in the May 2000 private 
psychological evaluation report, the June 2000 VA psychiatric 
evaluation report, and other treatment records which were the 
bases for the grant of the 100 percent evaluation.  
Additionally, in a statement from that same psychologist, 
dated July 1998, he stated that the veteran's occupational 
functioning was "totally impaired" and that his social 
functioning was "severely impaired" and he questioned 
whether the veteran would be able to interact normally with 
others.  

The Board finds that there is no substantial difference 
between the symptomatology that the veteran described in the 
July 10, 1997, treatment report and that which he reported in 
the evidence following his April 2000 claim for increased 
benefits.  While the private psychologist did not make 
specific findings as to the veteran's occupational and social 
functioning in the July 1997 report, the symptomatology that 
the psychologist reported in the July 1998 letter was no 
different than that which the veteran had reported in 1997.  
Thus, resolving all reasonable doubt in favor of the veteran, 
the Board will allow the psychologist's July 1998 findings to 
apply to the veteran's symptomatology described in July 1997 
and will grant an effective date of July 10, 1997, for the 
award of the 100 percent evaluation for post-traumatic stress 
disorder.  The Board is aware that such effective date is 
prior to the March 1999 rating decision, which the Board has 
found is a final rating decision; however, VA must review all 
the evidence of record (not just evidence not previously 
considered) to determine the proper effective date.  See 
Hazan v. Gober, 10 Vet. App. 511, 518 (1997).  

The Board has carefully and thoroughly reviewed the evidence 
of record and cannot find a basis to grant an effective date 
earlier than July 10, 1997, for the award of a 100 percent 
evaluation for post-traumatic stress disorder.  As stated 
above, the Board has reviewed the evidence within the one-
year period prior to February 9, 1998; here, February 9, 
1997.  There are no VA treatment records or private treatment 
records pertaining to post-traumatic stress disorder between 
February 1997 and July 1997.  Accordingly, an effective date 
prior to July 10, 1997, is legally precluded.  To that 
extent, the United States Court of Appeals for Veterans 
Claims has held that in a case where the law, as opposed to 
the facts, is dispositive of the claim, the claim should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Entitlement to an effective date of July 10, 1997, for the 
award of a 100 percent evaluation for post-traumatic stress 
disorder is granted, subject to the controlling regulations 
applicable to the payment of monetary benefits.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

